UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1222


ADRIAN MARION SMITH,

                  Plaintiff - Appellant,

             v.

BRIDGESTONE FIRESTONE     TIRE   COMPANY;   FORD   MOTOR    COMPANY;
DONNIE HOWARD,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:08-cv-03049-MBS)


Submitted:    July 23, 2009                  Decided:      July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adrian Marion Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Adrian Marion Smith appeals from the district court’s

order accepting the recommendation of the magistrate judge and

dismissing without prejudice and for lack of jurisdiction his

civil action filed against Bridgestone Firestone Tire Company,

Ford Motor Company, and Donnie Howard.              We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.            Smith v. Bridgestone

Firestone Tire Co., No. 1:08-cv-03049-MBS (D.S.C. filed Feb. 18,

2009;   entered    Feb.   19,   2009).   We   deny   Smith’s    motion   for

transcripts   at    government     expense    and    dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                     2